DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 19, 2021, May 19, 2021, August 19, 2021, April 11, 2022, June 22, 2022 and August 26, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings filed on April 19, 2021 are accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-9 and 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 6 and 18 recite “generating and binning calibration data”. It is not clear what the calibration data refers to. In claim 1 there are two types of data recited, the tracking data and the energy data. It is not clear whether the calibration data refers to the tracking data, the energy data, or some other data being calibrated. 
Claims 7 and 19 recite “rejecting an event”. It is not clear what the event refers to. It is not clear whether it refers to, as what is recited in claim1, any of the actions of generating, steering and collecting as an event, or it refers to some data being collected, or something else. 
Claims 9 and 21 recite “a particle rate of 10 MHz”. It is not clear what a particle rate refers to – whether it refers to the frequency of the beam emission, or the speed that the particle travels upon emission.
The dependent claims of the above rejected claims are rejected due to their dependency.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 36 of U.S. Patent No. 11,116,459 in view of Allinson et al., US 2017/0112457 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because both applications appear to disclose substantially identical subject matter of a method for operating a medical imaging system, with the features of “collecting tracking data…the tracking data from the first light detector and the tracking data from the second light detector represent a trajectory of the beam of particles through the first tracking detector and through the second tracking detector; collecting energy data from the at least one photon detector, wherein the energy data represents energy loss of the beam of particles traversed through the object; and generating an image of the object based on the tracking data and the energy data” being obvious in view of Allinson. 
Allinson explicitly teaches 
collecting tracking data…the tracking data from the first light detector and the tracking data from the second light detector represent a trajectory of the beam of particles through the first tracking detector and through the second tracking detector ([0293]: the presence of the second PDS has the advantage that a trajectory of a particle that has passed through the subject may be estimated at least in part based on particle position data obtained by means of the first and second beam tracker structures, FIG.35, S301); 
collecting energy data from the at least one photon detector, wherein the energy data represents energy loss of the beam of particles traversed through the object ([0089]: the apparatus may be configured to calculate the amount of energy lost by the particle in dependence on the number of solid state semiconductor detector devices and the number of absorber portions (if any) through which the particle has travelled in order to reach the most downstream detector device detecting the particle, FIG.35, S301); and 
generating an image of the object based on the tracking data and the energy data ([0610]: the apparatus being attached to a computer or computers to control the apparatus for the acquisition of data, storing and processing the data, and providing information, including images and computerized tomography reconstruction, FIG.35: image I).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the method of U.S. Patent No. 11,116,459 employ such features associated with “collecting tracking data…the tracking data from the first light detector and the tracking data from the second light detector represent a trajectory of the beam of particles through the first tracking detector and through the second tracking detector; collecting energy data from the at least one photon detector, wherein the energy data represents energy loss of the beam of particles traversed through the object; and generating an image of the object based on the tracking data and the energy data” as taught in Allinson for the advantage of  providing improved apparatus for delivery of treatment, with such an apparatus being able to “distinguish between multiple protons passing through the sheets within the resolving time of the system, and providing information about the location of the proton within the area of the sheet”, as suggested in Allinson, [0023].
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 36 of US Patent No. 11,116,459 in view of Allinson et al., US 2017/0112457 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because both applications appear to disclose substantially identical subject matter of a method for operating a medical imaging system. Further to the additional features recited in the instant application that are taught in Allinson as considered in claim 1, an addition feature of “summing a plurality of input signals from the plurality of photon detectors into a plurality of output signals, wherein a number of the plurality of input signals is greater than a number of the plurality of output signals” is considered obvious in view of Allinson.
Allinson explicitly teaches 
summing a plurality of input signals from the plurality of photon detectors into a plurality of output signals, wherein a number of the plurality of input signals is greater than a number of the plurality of output signals ([0607] and FIG.37: Bragg peaks in respect of protons 201PR1-4 are labelled BPl-4 in FIG. 37. It can be seen that the cumulative signal s corresponds substantially to the sum of the respective Bragg peaks BPl-4).
Since the input signals are summed to generate the output signals, the number of the input signals would be greater than the number of the output signals.
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the method of the U.S. Patent No. 11,116,459 further employ such a feature associated with “summing a plurality of input signals from the plurality of photon detectors into a plurality of output signals, wherein a number of the plurality of input signals is greater than a number of the plurality of output signals” as taught in Allinson for the advantage of  providing improved apparatus for delivery of treatment, with such an apparatus being able to “distinguish between multiple protons passing through the sheets within the resolving time of the system, and providing information about the location of the proton within the area of the sheet”, as suggested in Allinson, [0023].
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 36 of US Patent No. 11,116,459 in view of McFadden et al., US 2011/0035161 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because both applications appear to disclose substantially identical subject matter of a method for operating a medical imaging system. Further to the additional features recited in the instant application that are taught in Allinson as considered in claim 1, an addition feature of “calibrating the at least one photon detector to exhibit a gain value that is within a range of predetermined gain values” is considered obvious in view of McFadden.
McFadden explicitly teaches 
calibrating the at least one photon detector to exhibit a gain value that is within a range of predetermined gain values ([0020]: the computing device controls the programmable gain of the photomultiplier tube according to the temperature of the photomultiplier tube retrieved from the thermostat and other factors such as calibration considerations, programs the upper level discriminator and lower level discriminator accordingly to a predetermined window).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the method of U.S. Patent No. 11,116,459  and Allinson combined employ such a feature associated with “calibrating the at least one photon detector to exhibit a gain value that is within a range of predetermined gain values” as taught in McFadden for the advantage of ensuring that the photo detector is operated properly for acquiring reliable photo counts.
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 36 of US Patent No. 11,116,459 in view of Allinson et al., US 2017/0112457 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because both applications appear to disclose substantially identical subject matter of a method for operating a medical imaging system. Further to the additional features recited in the instant application that are taught in Allinson as considered in claim 1, an addition feature of “rejecting an event when a position of the at least one photon detector does not match a position of the first tracking detector or the second tracking detector” is considered obvious in view of Allinson.
Allinson explicitly teaches 
rejecting an event when a position of the at least one photon detector does not match a position of the first tracking detector or the second tracking detector ([0560] a pixel-wise mask is created as part of a process of system calibration, and used to ignore affected pixels. That is, data is not recorded in respect of affected pixels in subsequent data acquisition processes).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of U.S. Patent No. 11,116,459 to have the method of the claimed invention further employ such a feature associated with “rejecting an event when a position of the at least one photon detector does not match a position of the first tracking detector or the second tracking detector” as taught in Allinson for the advantage of  providing improved apparatus for delivery of treatment, with such an apparatus being able to “distinguish between multiple protons passing through the sheets within the resolving time of the system, and providing information about the location of the proton within the area of the sheet”, as suggested in Allinson, [0023].
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 36 of US Patent No. 11,116,459. The claims are substantially identical to disclose substantially identical subject matter. Both claim 9 of the instant application and claim 36 of the ‘459 patent disclose a method for operating a medical imaging system. Further to the additional features recited in the instant application that are taught in Allinson as considered in claim 1, an addition feature of “the beam of particles exhibits a particle rate of 10 MHz or less” is considered obvious to one of ordinary skill in the art. The beam of particles would have a particle rate upon emission. A particle rate of 10 MHz is obvious for one of ordinary skill in the art to obtain through routine experimentation. 
Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 36 of US Patent No. 11,116,459 in view of Allinson et al., US 2017/0112457 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because both applications appear to disclose substantially identical subject matter of a method for operating a medical imaging system. Further to the additional features recited in the instant application that are taught in Allinson as considered in claim 1, an addition feature of “the beam of particles includes protons” being obvious in view of Allinson.
Allinson explicitly teaches 
the beam of particles includes protons ([0001]: apparatus for use in the treatment of cancer using protons or other charged hadrons).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of U.S. Patent No. 11,116,459 to have the method of the claimed invention further employ such a feature associated with “the beam of particles includes protons” as taught Allinson for the advantage of  providing improved apparatus for delivery of treatment, as suggested in Allinson, [0001].
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 36 of US Patent No. 11,116,459 in view of Allinson et al., US 2017/0112457 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because both applications appear to disclose substantially identical subject matter of a method for operating a medical imaging system. Further to the additional features recited in the instant application that are taught in Allinson as considered in claim 1, an addition feature of “varying an incident angle of the beam of particles impinging the object” is considered obvious in view of Allinson.
Allinson explicitly teaches 
varying an incident angle of the beam of particles impinging the object ([0272]: employ a beam of hadrons to acquire hadron projection images of a subject at a pluratliy of respective beam angles with respect to the subject).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of U.S. Patent No. 11,116,459 to have the method of the claimed invention further employ such a feature associated with “varying an incident angle of the beam of particles impinging the object” as taught Allinson for the advantage of  providing improved apparatus for emitting the particle beam with a wide range of incident angle to achieve a broader coverage.

Allowable Subject Matter
For claims 1-11:
Claim 1 recites the following feature, which is the allowable feature of the parent application, “the first tracking detector includes first scintillating fibers, the first scintillating fibers are divided into a pluratliy of strips, wherein terminal ends from each first scintillating fiber at a first position in each of the pluratliy of strips are bundled together, and the first light detector is coupled to the terminal ends of the bundled first scintillating fibers of the first tracking detector”, along or with other claimed elements, is not disclosed or taught in the references of record for rejections or the cited pertinent arts, individually or combined. 
Claims 3, 4 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 3 recites further allowable feature of “the pluratliy of output signals includes a total energy signal and a pluratliy of position dependent signals for diagonal coordinates”, along or with other claimed elements, are not disclosed or taught in the references of record for rejections or the cited pertinent arts, individually or combined. 
Claim 4 recites further allowable feature of “the plurality of output signals includes a total energy signal and a pluratliy of position dependent signals, the method further comprising reconstructing a residual range by minimizing a chi-square formed using the total energy signal and the plurality of position dependent signals”, along or with other claimed elements, is not disclosed or taught in the references of record for rejections or the cited pertinent arts, individually or combined. 
Claim 8 recites further allowable feature of “the at least one photon detector produces a strongest signal among a plurality of photon detectors, wherein the position of the at least one photon detector does not match the position of the first tracking detector or the second tracking detector when the strongest signal does not correlate with the position of the first tracking detector or the second tracking detector”, along or with other claimed elements, is not disclosed or taught in the references of record for rejections or the cited pertinent arts, individually or combined. 
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 6 recites further allowable feature of “generating and binning calibration data in a dimensional grid, the dimensional grid comprising bins at grid coordinates defined by transverse positions and residual ranges, and for each bin, obtaining average total energy signals, average position dependent signals, and covariance matrices; and using the dimensional grid for calibrating the at least one photon detector”, along or with other claimed elements, is not disclosed or taught in the references of record for rejections or the cited pertinent arts, individually or combined. 

For claims 12-22:
Claims 12-17 and 22 are allowed.
Claim 12 recites the feature of ”the initial energy of the beam of particles is varied while the beam of particles is steered such that a residual range of the beam of particles is less than a depth of the residual range detector”, along or with other claimed elements, is not disclosed or taught in the references of record for rejections or the cited pertinent arts, individually or combined.
Claims 18-19 and 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior arts relevant to the claimed invention are cited below:
Allinson et al., US 2017/0112457 A1. This reference teaches a proton imaging apparatus that is configured to generate a beam of particles, steering the beam of particles through a first tracking detector, an object, a second tracking detector and into a residual range detector, collecting tracking data from a first and a second light detector with the tracking data representing a trajectory of the beam of particles through the tracking detector, and the energy data collected representing energy loss of the beam of particles traversed through the object, and generating an image of object in FIG.4, FIG.7, FIG.20 and the corresponding content (at least [0089], [0293] and [0610]) in the specification. 
Miller et al., US Patent RE. 36,201-E, hereinafter Miller. This reference teaches that scintillating fibers are divided into a pluratliy of strips and each strip includes a pluratliy of adjacent scintillating fibers in FIGS. 4-5, Col.7, line 56 to Col.9, line 7.
Cerff et al., US Patent 4,829,185. This reference teaches that the terminal ends of some scintillating fibers are bundled together and connected to an input of the light detector in Col.3, ll.25-34 and FIG.1. 
However, none of the above cited arts, individually or combined, teaches the above identified allowable subject matters.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-SHAN YANG whose telephone number is (408) 918-7628. The examiner can normally be reached Monday-Friday 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI-SHAN YANG/Primary Examiner, Art Unit 3793